IN THE COURT OF APPEALS OF IOWA

                                  No. 22-0630
                             Filed October 5, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JUSTIN JAMES PRIES,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Jeffery D. Bert, Judge.



      A defendant challenges his guilty plea based on an alleged defect in the

plea proceedings. APPEAL DISMISSED.



      Eric W. Manning of Manning Law Office, P.L.L.C., Urbandale, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                          2


CHICCHELLY, Judge.

       Justin Pries appeals his conviction based on an alleged defect in his plea

proceedings. He contends the district court failed to engage in a sufficient plea

colloquy, which violated his constitutional rights.    Because we find ourselves

without jurisdiction, we dismiss his appeal.

       On January 12, 2022, Pries entered two written guilty pleas, one to an

aggravated misdemeanor and another to two class “D” felonies. Pries waived

personal appearance at his plea and sentencing hearings, as permitted by Iowa

Rule of Criminal Procedure 2.8(2)(b) and the Iowa Supreme Court’s COVID-19

protocol then in effect. The district court accepted Pries’s guilty pleas and entered

judgment and sentence on March 31. Pries filed a timely notice of appeal, alleging

the felony pleas should be set aside for failure to substantially comply with Iowa

Rule of Criminal Procedure 2.8(2)(b). He also contends this failure implicates his

constitutional rights and therefore requires de novo review. However, we do not

reach the merits of his claim.

       The State contends Pries’s appeal should fail because he did not preserve

error and has not established sufficient cause to appeal. To preserve error, Pries

needed to file a motion in arrest of judgment with the district court. See Iowa R.

Crim. P. 2.24(3)(a) (“A defendant’s failure to challenge the adequacy of a guilty

plea proceeding by motion in arrest of judgment shall preclude the defendant’s

right to assert such challenge on appeal.”). Pries contends that his failure to file a

motion in arrest of judgment, which was a right he explicitly acknowledged in his

written plea, should be excused because he was not personally advised of his right

to such filing during an in-person colloquy. However, at the time Pries pled guilty,
                                          3


the Iowa Supreme Court had suspended the requirement for in-person guilty pleas

for class “D” felonies. The suspension was upheld in State v. Basquin, 970 N.W.2d

643, 654–56 (Iowa 2022).       Therefore, Pries was not entitled to an in-person

colloquy, and we agree that he did not preserve error.

       Moreover, Pries has not established good cause to appeal. See Iowa Code

§ 814.6(1)(a)(3) (2021) (permitting appeal from a conviction where the defendant

pled guilty if good cause is established). Good cause means a “legally sufficient

reason,” which “is a ground that potentially would afford the defendant relief.” State

v. Tucker, 959 N.W.2d 140, 149 (Iowa 2021). Although Pries contends that his

plea could not have been made knowingly and intelligently without an in-person

colloquy, our supreme court expressly declined to “expand the concept of good

cause and hold that a claim that a plea is not intelligently or voluntarily made

constitutes good cause to appeal as a matter of right.” Tucker, 959 N.W.2d at 153.

       Furthermore, Iowa Code section 814.29 stipulates: “If a defendant

challenges a guilty plea based on an alleged defect in the plea proceedings, the

plea shall not be vacated unless the defendant demonstrates that the defendant

more likely than not would not have pled guilty if the defect had not occurred.”

Pries makes no assertion that he would not have pled guilty nor does he establish

a defect occurred. In fact, Pries acknowledges “the written guilty plea in this case

included the matters a judge would inquire about [during an in-person colloquy].”

Accordingly, Pries has not established good cause to pursue an appeal from his

guilty plea.   We are without jurisdiction to hear the appeal, and it must be

dismissed.

       APPEAL DISMISSED.